UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7295



In Re:   KELVIN J. MILES,

                                                         Petitioner.




                 On Petition for Writ of Mandamus.
                         (CA-04-2676-8-AW)


Submitted:   November 30, 2005        Decided:     December 12, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kelvin   J.   Miles   petitions   this   court   for    writ   of

mandamus. He seeks review of a recent district court order denying

his motion for appointment of counsel and to amend.          Mandamus is a

drastic remedy and should be used only in extraordinary situations.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).       Mandamus relief is only

available when there are no other means by which the relief sought

could be granted,     id., and may not be used as a substitute for

appeal.    In re Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir.

1992).    The party seeking mandamus relief carries the heavy burden

of showing that he has no other adequate means to attain the relief

he desires and that his entitlement to such relief is clear and

indisputable. Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980).    Miles has failed to make the requisite showing, and we

dismiss the mandamus petition.       We deny leave to proceed in forma

pauperis and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED




                                   - 2 -